DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boeck et al. (US 2016/0375570; “Boeck”).
Regarding claim 1, Boeck discloses a power tool (10a) comprising:
a housing (38a);
an electric motor (16a) disposed in the housing (38a; para. [0046]);
a rotary output (50a) driven by said electric motor (16a; para. [0046]);
electronic sensor (18a) configured to sense operating parameters of the power tool including the voltage across the electric motor (para. [0027]), the current drawn by the power tool (58a; para. [0049]) and the angular velocity of the rotary output (68a; para. [0057]) and provide parameter output signals derived from said sensed operating parameters (para. [0027]); and
12a) configured to determine from said operating parameter output signals the torque of said rotary output and control the angular velocity of the rotary output (50a) in response to the calculation of the torque of said rotary output (50a; para. [0057]).
Regarding claim 9, Boeck discloses electronic sensor (18a) configured to sense operating parameters of the power tool including the voltage across the electric motor (para. [0027]), the current drawn by the power tool (58a; para. [0049]) and the angular velocity of the rotary output (68a; para. [0057]) and provide parameter output signals derived from said sensed operating parameters (para. [0027]); and
an electronic control apparatus (12a) configured to determine from said operating parameter output signals the torque of said rotary output and control the angular velocity of the rotary output (50a) in response to the calculation of the torque of said rotary output (50a; para. [0057]).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boeck et al. (US 2016/0375570; “Boeck”) in view of Schaer et al. (US 2017/0320205; “Schaer”).
Regarding claim 5, Boeck discloses said electronic control apparatus (12a).

However, Schaer teaches an electronic control apparatus (28) is configured to reduce the angular velocity of the rotary output in response to the calculation of the torque of said rotary output by reducing the speed of the electric motor (5; para. [0014]-[0017]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the electronic control apparatus of Boeck by having provided the motor speed reduction as taught by Schaer, in order to stop actuation of the tool based on a torque limit.
Regarding claim 6, Boeck discloses said electronic control apparatus (12a).
Boeck fails to disclose said electronic control apparatus is configured to switch off the electric motor in response to calculation of a torque exceeding a predetermined value.
However, Schaer teaches an electronic control apparatus (28) is configured to switch off the electric motor (5) in response to calculation of a torque exceeding a predetermined value (para. [0014]-[0017]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the electronic control apparatus of Boeck by having provided the motor switch off as taught by Schaer, in order to stop actuation of the tool based on a torque limit.


Regarding claim 7, Boeck discloses said electronic control apparatus (12a).
Boeck fails to disclose said electronic control apparatus is configured to actuate a clutch to deactivate said rotary output in response to calculation of a torque exceeding a predetermined value.
However, Schaer teaches an electronic control apparatus (28) is configured to actuate a clutch (27) to deactivate said rotary output in response to calculation of a torque exceeding a predetermined value (para. [0014]-[0017]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the electronic control apparatus of Boeck by having provided the clutch as taught by Schaer, in order to stop actuation of the tool based on a torque limit.
Regarding claim 8, Boeck discloses electronic control apparatus (12a).
Boeck fails to disclose further comprising a mechanical clutch configured to disconnect drive from the electric motor to the rotary output in response to the torque of said rotary output exceeding a predetermined threshold.
However, Schaer teaches a mechanical clutch (27) configured to disconnect drive from the electric motor (5) to the rotary output in response to the torque of said rotary output exceeding a predetermined threshold (para. [0014]-[0017]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the electronic control apparatus of Boeck by having provided the mechanical clutch as taught by Schaer, in order to stop actuation of the tool based on a torque limit.

Regarding claim 13, Boeck discloses said electronic control apparatus (12a).
Boeck fails to disclose said electronic control apparatus is configured to reduce the angular velocity of the rotary output in response to the calculation of the torque of said rotary output by reducing the speed of the electric motor.
However, Schaer teaches an electronic control apparatus (28) is configured to reduce the angular velocity of the rotary output in response to the calculation of the torque of said rotary output by reducing the speed of the electric motor (5; para. [0014]-[0017]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the electronic control apparatus of Boeck by having provided the motor speed reduction as taught by Schaer, in order to stop actuation of the tool based on a torque limit.
Regarding claim 14, Boeck discloses said electronic control apparatus (12a).
Boeck fails to disclose said electronic control apparatus is configured to switch off the electric motor in response to calculation of a torque exceeding a predetermined value.
However, Schaer teaches an electronic control apparatus (28) is configured to switch off the electric motor (5) in response to calculation of a torque exceeding a predetermined value (para. [0014]-[0017]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the electronic control apparatus of Boeck by having provided the motor switch off as taught by Schaer, in order to stop actuation of the tool based on a torque limit.
Regarding claim 15, Boeck discloses said electronic control apparatus (12a).
Boeck fails to disclose said electronic control apparatus is configured to actuate a clutch to deactivate said rotary output in response to calculation of a torque exceeding a predetermined value.
However, Schaer teaches an electronic control apparatus (28) is configured to actuate a clutch (27) to deactivate said rotary output in response to calculation of a torque exceeding a predetermined value (para. [0014]-[0017]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the electronic control apparatus of Boeck by having provided the clutch as taught by Schaer, in order to stop actuation of the tool based on a torque limit.
Allowable Subject Matter
Claims 2-4 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the cited prior art fails to disclose said electronic control apparatus determines the torque of said rotary output by calculating a function of a tool efficiency
Regarding claim 10, the cited prior art fails to disclose said electronic control apparatus determines the torque of said rotary output by calculating a function of a tool efficiency
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information 
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731